     Case 4:20-cv-00120-RSB-BKE Document 15 Filed 05/28/21 Page 1 of 21




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


    RICHARD HUDSON,

                 Plaintiff,                                  CIVIL ACTION NO.: 4:20-cv-120

          v.

    PRESTON MORRIS, and JIMMY
    MCDUFFIE, Sheriff of Effingham County,

                 Defendants.

                                            ORDER

         This action is before the Court on Defendant Preston Morris and Defendant Jimmy

McDuffie’s Motion to Dismiss Plaintiff Richard Hudson’s Amended Complaint pursuant to

Federal Rule of Civil Procedure 12(b). 1 (Doc. 10.) Plaintiff filed this action pursuant to 42 U.S.C.

§ 1983, alleging that Defendants violated his rights under the Fourth, Fifth, Sixth, and Fourteenth

Amendments and that Defendants are liable to him under state law. (Doc. 9.) Plaintiff’s claims

arise out of an incident during which Defendant Morris, a deputy sheriff with the Effingham

County Sheriff’s Department, allegedly assaulted and battered Plaintiff while he was handcuffed.

(Id. at p. 2.) Defendants move for the dismissal of all claims on the basis of Plaintiff’s alleged

failure to abide by the service requirements set forth in Federal Rule of Civil Procedure 4 and also

on the basis that Plaintiff’s Amended Complaint constitutes an improper “shotgun pleading.”



1
   Before Plaintiff filed his Amended Complaint, Defendants filed a Motion to Dismiss his original
complaint. (Doc. 4.) Plaintiff’s Amended Complaint, (doc. 10), however, superseded the original
complaint and is now the operative pleading in this case. See Lowery v. Ala. Power Co., 483 F.3d 1184,
1219 (11th Cir. 2007) (“[A]n amended complaint supersedes the initial complaint and becomes the
operative pleading in the case.”). Accordingly, the Court DENIES AS MOOT Defendants’ Motion to
Dismiss the original complaint. (Doc. 4.)
  Case 4:20-cv-00120-RSB-BKE Document 15 Filed 05/28/21 Page 2 of 21




(Doc. 10, pp. 3–5, 12–15.) Alternatively, Defendants move for dismissal of the federal and state

law claims asserted against them in their official capacities and the state law claims asserted against

Defendant McDuffie in his individual capacity on the basis of Eleventh Amendment immunity,

official immunity, sovereign immunity, and/or the failure to provide ante-litem notice. (Id. at pp.

5–11.) For the following reasons, the Court GRANTS in part and DENIES in part Defendants’

Motion to Dismiss the Amended Complaint. (Id.) The Court further ORDERS Plaintiff to file a

Second Amended Complaint following the parameters set forth in the Conclusion section, infra.

                                          BACKGROUND

        According to the allegations contained in the Amended Complaint, the events giving rise

to this suit occurred on June 2, 2018. (Doc. 9, p. 2.) On that day, while carrying out the arrest of

Plaintiff, Defendant Morris, who was working as a deputy sheriff in Effingham County at the time,

“repeatedly struck [Plaintiff] in the face and head after . . . Plaintiff’s hands were cuffed behind

his back.” (Id.) Defendant Morris also used “racial slurs” and “profane language” when speaking

to Plaintiff. (Id.)

        On June 1, 2020, Plaintiff initiated this action against Defendants pursuant to 42 U.S.C. §

1983. (Doc. 1.) In his Amended Complaint, Plaintiff alleges that Defendant Morris’s “wrongful

assault and battery” and use of excessive force “caused . . . Plaintiff to be deprived of his

constitutional rights, including but not limited to the rights afforded in the Fourth, Fifth, Sixth, and

Fourteenth Amendments to the United States Constitution.” (Doc. 9, pp. 2–3.) Plaintiff also

alleges that Defendant McDuffie is liable for Defendant Morris’s conduct because he, as Sheriff

of Effingham County, either “has a policy which authorizes the use of force without legal cause or

. . . failed to adopt a policy prohibiting the use of force except under appropriate circumstances.”

(Id. at p. 3.) Plaintiff further alleges that Defendant McDuffie is “liable in his official capacity as




                                                   2
  Case 4:20-cv-00120-RSB-BKE Document 15 Filed 05/28/21 Page 3 of 21




Sheriff because he has failed to make his deputies accountable for wrongful conduct” and because

“he hired and retained [Defendant Morris] with actual knowledge of his repeated misconduct

involving the deprivation of civil rights while acting as a law enforcement officer.” (Id.) Plaintiff

seeks the recovery of actual damages and punitive damages from each Defendant as well as

attorney’s fees and litigation costs. (Id. at p. 4.)

        Plaintiff endeavored to serve Defendants with this lawsuit on two occasions. The first

effort occurred on August 31, 2020, when Plaintiff’s process server “served the summons on”

Brenda Stewart at the Effingham County Sheriff’s Office. (Doc. 4-2, pp. 1–2.) The Proof of

Service forms, which the process server declared under penalty of perjury contain true information,

indicate that Stewart was “designated by law to accept service of process on behalf of . . . [the]

Effingham County Sheriff’s [Department]” and that Stewart is a “civil process administrator.”

(Id.) However, according to Stewart’s Affidavit, her position in the Effingham County Sheriff’s

Department is “Administrative Assistant Civil Division,” and she has “no legal authority to accept

service on behalf of the Effingham County Sheriff’s Office, Effingham County Sheriff Jimmy

McDuffie, or Preston Morris.” (Doc. 4-3, pp. 1–2.) Plaintiff’s second effort to serve Defendants

occurred on September 30, 2020, when Plaintiff’s process server “personally served the summons”

on both Defendants. (Doc. 7, pp. 2, 4.)

        Defendants filed a Motion to Dismiss Plaintiff’s original complaint on September 18, 2020.

(Doc. 4.) After Plaintiff filed his Amended Complaint on October 2, 2020, Defendants filed their

Motion to Dismiss the Amended Complaint, (doc. 10). In their Motion, Defendants argue: (1) that

all claims against them should be dismissed because Plaintiff failed to properly serve and perfect

service upon them; (2) that Eleventh Amendment immunity bars Plaintiff’s federal claims against

them in their official capacities; (3) that official immunity bars Plaintiff’s state law claims against




                                                       3
     Case 4:20-cv-00120-RSB-BKE Document 15 Filed 05/28/21 Page 4 of 21




Defendant McDuffie in his individual capacity; (4) that sovereign immunity bars Plaintiff’s state

law claims against Defendants in their official capacities; (5) that Plaintiff’s state law claims

against Defendants in their individual capacities are barred by Plaintiff’s failure to provide a

statutorily sufficient ante-litem notice; and (6) that Plaintiff’s Amended Complaint is an improper

shotgun pleading. (See generally doc. 10-1.) Plaintiff subsequently filed a Response. (Doc. 11.)

                                            DISCUSSION

I.       Service of Process

         Defendants first argue that dismissal is warranted under Federal Rule of Civil Procedure

12(b) for failure to perfect service in accordance with the applicable provisions of Rule 4, which

“requires a plaintiff to serve each defendant with a copy of both the summons and the complaint”

and specifies the proper manners and methods for doing so. Cooley v. Ocwen Loan Servicing,

LLC, 729 F. App’x 677, 682 (11th Cir. 2018) (per curiam). Because service of process is a

jurisdictional requirement, the Court lacks personal jurisdiction over a defendant who has not been

properly served. See Pardazi v. Cullman Med. Ctr., 896 F.2d 1313, 1317 (11th Cir. 1990). Where

a plaintiff attempts to serve a defendant and the validity of such service is contested, “the standards

of proof governing motions to dismiss for lack of personal jurisdiction” are applicable. Kammona

v. Onteco Corp., 587 F. App’x 575, 578 (11th Cir. 2014) (per curiam) (citations omitted). “As

with a challenge to jurisdiction . . . the party on whose behalf service is made has the burden of

establishing its validity.” Familia De Boom v. Arosa Mercantil, S.A., 629 F.2d 1134, 1138 (5th

Cir. 1980) (citations omitted). 2




2
  In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc), the United States Court
of Appeals for the Eleventh Circuit adopted as binding precedent all decisions of the former United States
Court of Appeals for the Fifth Circuit handed down prior to October 1, 1981.



                                                    4
    Case 4:20-cv-00120-RSB-BKE Document 15 Filed 05/28/21 Page 5 of 21




        A.      Service Requirements for State Officials Sued in their Official and Individual
                Capacities

        Plaintiff appears to be asserting claims against both Defendants in both their individual and

their official capacities. (See footnote 6, infra.) Generally, when a plaintiff is suing a state official

in his individual capacity, service of process is governed by Federal Rule of Civil Procedure 4(e).

Rule 4 is silent, however, as to the proper method of service on a state officer sued in his official

capacity, though Rule 4(j)(2) addresses service on a state or local government. The Court is not

aware of any Eleventh Circuit precedent directly addressing this issue of how to serve a state

officer sued in his official capacity. Indeed, “[s]ome courts have held that service of process for

public employees sued in their official capacity is also governed by the rule applicable to serving

individuals,” while other “courts have held that state officers sued in their official capacities must

be served in accordance with Rule 4(j).” 4B Wright & Miller, Federal Practice & Procedure §

1109 (4th ed.); compare Caisse v. DuBois, 346 F.3d 213, 216 (1st Cir. 2003) (“[S]ervice of process

for public employees sued in their official capacities is governed by the rule applicable to serving

individuals.”); with Moore v. Hosemann, 591 F.3d 741, 747 (5th Cir. 2009) (“A number of other

courts have held that state officers sued in their official capacities are subject to service under

[R]ule 4(j) or its predecessor.”). 3 In this case, the Court need not resolve this issue because




3
   District courts within the Eleventh Circuit also appear split on the issue. Compare Davis v. Green, No.
1:12-cv-03549-JOF, 2013 WL 12063901, at *2 n.1 (N.D. Ga. May 15, 2013) (“[C]ourts generally hold that
when defendants are sued in their individual and official capacities, service must be made upon defendants
in a manner to satisfy individual service.”) and Gueli v. United States, No. 806CV1080T27MSS, 2006 WL
3219272, at *4 (M.D. Fla. Nov. 6, 2006) (“An official capacity claim against a state official may be effected
under the rules for individual capacity suits.”), with Garvich v. Georgia, No. 3:20-cv-122-TCB, 2020 WL
8766016, at *4 n.4 (N.D. Ga. Dec. 8, 2020) (“To the extent that Garvich seeks to sue any Defendant in his
or her official capacity, those claims would be governed by the service rules of 4(j)(2) . . . .”) and Horton
v. Maldonado, No. 1:14-cv-0476-WSD, 2014 WL 6629743, at *3 (N.D. Ga. Nov. 21, 2014) (“Officers sued
in their official capacities must, under Federal Rule of Civil Procedure 4(j)(2), be served in the same manner
as cities.”).


                                                      5
  Case 4:20-cv-00120-RSB-BKE Document 15 Filed 05/28/21 Page 6 of 21




Plaintiff’s second effort to serve Defendants satisfied both approaches, and for the reasons

described in the following subsection, the Court deems this service timely.

       Under Rule 4(e)(2), “an individual . . . may be served” by: (1) “delivering a copy of the

summons and of the complaint to the individual personally;” (2) “leaving a copy of each at the

individual’s dwelling or usual place of abode with someone of suitable age and discretion who

resides there;” or (3) “delivering a copy of each to an agent authorized by appointment or by law

to receive service of process.” Fed. R. Civ. P. 4(e)(2). A plaintiff may also serve an individual by

following the law of the state where the district court is located or where service is made. Fed. R.

Civ. P. 4(e)(1). Here, that state is Georgia, and Georgia’s relevant statute, O.C.G.A. § 9-11-4(e)(7),

“prescribes rules for service on an individual in much the same manner as [Rule] 4(e)(2).” Melton

v. Wiley, 262 F. App’x 921, 923 n.3 (11th Cir. 2008); compare O.C.G.A. § 9-11-4(e)(7), with Fed.

R. Civ. P. 4(e)(2).

       In contrast, under Rule 4(j)(2), a plaintiff must serve a “state, a municipal corporation, or

any other state-created governmental organization that is subject to suit” by: (1) “delivering a copy

of the summons and of the complaint to its chief executive officer;” or (2) “serving a copy of each

in the manner prescribed by that state’s law for serving a summons or like process on such a

defendant.” Fed. R. Civ. P. 4(j)(2). Under Georgia law, to serve a sheriff in his official capacity,

a plaintiff must deliver a copy of the summons to a chief executive officer, a clerk, or an authorized

agent. O.C.G.A. § 9-11-4(e)(5); see also Estate of Williams v. Douglas County, No. 1:16-CV-

2913-ODE, 2017 WL 11448868, at *3 (N.D. Ga. Sept. 8, 2017) (“To serve Sheriff Miller in his

official capacity as a state-created entity, Plaintiffs were required either to deliver a copy of the

summons and complaint to the ‘chief executive officer’ or to follow state law, which in this case

would have been a chief executive officer, a clerk, or an authorized agent.” (citations omitted)).




                                                  6
  Case 4:20-cv-00120-RSB-BKE Document 15 Filed 05/28/21 Page 7 of 21




        Here, Plaintiff’s first attempt to serve Defendants failed comply with either Rule 4(e) or

4(j)(2). As to Rule 4(e), the undisputed evidence shows that Stewart was not an authorized agent

to accept service on behalf of Defendants in their individual capacities, and Plaintiff did not deliver

a copy of the summons to Defendants personally or to their dwellings. As to Rule 4(j)(2), the

undisputed evidence shows that Stewart was not authorized as an agent to accept service on behalf

of Defendants, and Plaintiff does not argue that Stewart was the “chief executive officer” or a

“clerk” of the Effingham County Sheriff’s Office. However, Plaintiff’s second attempt to serve

Defendants satisfied both provisions.       Pursuant to Rule 4(e), Plaintiff served Defendants

personally, and pursuant to Rule 4(j)(2), Plaintiff served Defendant McDuffie, the “chief executive

officer” of the Effingham County Sheriff’s Office. See Fed. R. Civ. P. 4(j)(2). Thus, Plaintiff’s

second attempt to serve Defendants satisfied both Rule 4(e) and Rule 4(j)(2).

        B.     Time Requirements for Service

        The determination that Plaintiff’s second attempt to serve Defendants satisfied Rule 4(e)

and Rule 4(j)(2) does not end the Court’s inquiry, however. To properly serve Defendants,

Plaintiff was also required to comply with the time requirements mandated by Federal Rule of

Civil Procedure 4(m). Pursuant to Rule 4(m), a plaintiff must serve the defendant “within 90 days

after the complaint is filed.” Fed. R. Civ. P. 4(m). “Proper service on a defendant within the time

allowed under Rule 4(m) is a plaintiff’s responsibility.” Melton, 262 F. App’x at 922 (citing Fed.

R. Civ. P. 4(c)(1); Lepone-Dempsey v. Carroll Cnty. Comm’rs, 476 F.3d 1277, 1280–81 (11th Cir.

2007)). Here, Plaintiff filed this suit on June 1, 2020, (doc. 1), and the second effort to serve

Defendants occurred on September 30, 2020, (doc. 7, pp. 2, 4), nearly one month after the Rule

4(m) deadline expired. Therefore, Plaintiff’s service on Defendants did not comply with Rule

4(m).




                                                  7
  Case 4:20-cv-00120-RSB-BKE Document 15 Filed 05/28/21 Page 8 of 21




       However, “the 90-day time period imposed by Rule 4(m) was not meant to be enforced

harshly or inflexibly.” Peddie v. InComm, No. 1:17-CV-4405-WSD-JSA, 2018 WL 3061927, at

*4 (N.D. Ga. Mar. 22, 2018) (citing Floyd v. United States, 900 F.2d 1045, 1049 (7th Cir. 1990)).

Instead, Rule 4(m) was “intended ‘to be a useful tool for docket management, not an instrument

of oppression.’” Id. (quoting Floyd, 900 F.2d at 1049). Thus, when a plaintiff fails to serve the

defendant properly within the time allotted by Rule 4(m), “if the plaintiff shows good cause for

the failure, the court must extend the time for service for an appropriate period.” Fed. R. Civ. P.

4(m). “Good cause exists only when some outside factor, such as reliance on faulty advice, rather

than inadvertence or negligence, prevented service.”        Lepone-Dempsey, 476 F.3d at 1281

(quotation omitted).

       Courts also retain discretion to extend the time for service of process even in the absence

of good cause. Horenkamp v. Van Winkle & Co., Inc., 402 F.3d 1129, 1132 (11th Cir. 2005).

Indeed, where “a plaintiff fails to show good cause for failing to effect timely service pursuant to

Rule 4(m), the district court must still consider whether any other circumstances warrant an

extension of time based on the facts of the case.” Lepone-Dempsey, 476 F.3d at 1282 (emphasis

added). Examples of such circumstances include—but are not limited to—where “the applicable

statute of limitations would bar the refiled action, or [where] the defendant is evading service or

conceals a defect in attempted service.” Horenkamp, 402 F.3d at 1132–33; see also First Sw. Fin.

Servs., LLC v. Best Light, LLC, No. 13-20049-CIV-WILLIAMS, 2015 WL 12781193, at *1 (S.D.

Fla. Apr. 15, 2015) (“In deciding whether to exercise discretion to extend the time for service,

Courts consider a variety of other factors, including the possibility of prejudice to the defendant,

the impact on the judicial proceedings, the reason for the delay, whether the defendant had actual

notice, and whether the complaint was eventually served properly.”).




                                                 8
  Case 4:20-cv-00120-RSB-BKE Document 15 Filed 05/28/21 Page 9 of 21




       Based on the circumstances of this case, the Court finds that Plaintiff’s time to serve

Defendants should be retroactively extended to when Plaintiff served Defendants on September

30, 2020. First, the process server apparently believed, on August 31, 2020, that Brenda Stewart

was authorized to accept service on behalf of Defendants, as the process server indicated on the

initial Proof of Service forms that Stewart was “designated by law to accept service of process on

behalf of . . . [the] Effingham County Sheriff’s [Department].” (Doc. 4-2, pp. 1–2.) While Stewart

indicates in her Affidavit that she is not actually authorized to accept service on behalf of

Defendants, Defendants do not provide any reason why it was not reasonable for Plaintiff to rely

on the process server’s declaration that he served an authorized agent of Defendants. Further,

although this first attempt at service was not actually effective, the Court notes that it was within

Rule 4(m)’s 90-day deadline. (See doc. 1 (original complaint filed on June 1, 2020); doc. 4-2, pp.

1–2 (proof of service showing Stewart served on August 31, 2020).) Additionally, Plaintiff

appears to have acted quickly to have Defendants properly served once he became aware that

service on Stewart may not have been effective. Defendants’ initial Motion to Dismiss the original

Complaint appears to have been the first indication to Plaintiff that service may have been

defective, and Plaintiff’s process server subsequently personally served each Defendant less than

two weeks later. (See doc. 7.) Accordingly, Defendants were effectively served, in satisfaction of

Rule 4(e) and Rule 4(j)(2), roughly one month after Rule 4(m)’s 90-day deadline expired.

Defendants suffered no real prejudice due to this short delay in properly effectuating service.

       The above circumstances illustrate that Plaintiff appears to have attempted in good faith to

properly and timely serve Defendants and that his failure to do so was not a result of his own

inadvertence or negligence. Instead, the failure to timely effect service appears to have been a

result of Plaintiff’s reliance on the process server’s mistaken belief that Brenda Stewart was




                                                 9
 Case 4:20-cv-00120-RSB-BKE Document 15 Filed 05/28/21 Page 10 of 21




authorized to accept service on behalf of Defendants. Thus, the Court finds that Plaintiff has shown

good cause for his failure to timely serve Defendants. Even if he had not, considering the totality

of the circumstances, the Court exercises its discretion to retroactively extend the time for service

of process. Thus, the Court retroactively extends the deadline for service to September 30, 2020,

the date that Plaintiff personally served Defendants. See First Sw. Fi. Servs., LLC, 2015 WL

12781193, at *2 (“Courts have extended the time for service when a plaintiff, in attempting to

serve process, relied on a statement by an individual that he or she was authorized to accept service

on the defendant’s behalf, even though that individual was not in fact authorized.”); King v.

Lumpkin, No. 1:11-cv-0549-WSD, 2012 WL 12888676, at *7 (N.D. Ga. Feb. 13, 2012) (“[T]he

Court finds there is good cause for the failure to serve the summons and Complaint within the . . .

period prescribed by Rule 4(m), because Plaintiff erroneously relied upon the inaccurate . . . proof

of service provided by his process server.”). Accordingly, the Court DENIES Defendants’ Motion

to Dismiss the Amended Complaint to the extent it is based upon Plaintiff’s alleged insufficient

service. (Doc. 10.)

II.    Shotgun Pleading

       Before addressing Defendants’ arguments for dismissal, the Court addresses their assertion

that Plaintiff’s Amended Complaint is an improper shotgun pleading and that, if the Court does

not dismiss Plaintiff’s claims on other grounds, then the Court “should provide Plaintiff with one

opportunity to fix the shotgun pleading defects.” (Doc. 10-1, pp. 12–15.) “A district court has the

inherent authority to control its docket and ensure the prompt resolution of lawsuits, which

includes the ability to dismiss a complaint on shotgun pleading grounds.” Vibe Micro, Inc. v.

Shabanets, 878 F.3d 1291, 1295 (11th Cir. 2018) (internal quotations omitted). Shotgun pleadings




                                                 10
    Case 4:20-cv-00120-RSB-BKE Document 15 Filed 05/28/21 Page 11 of 21




are pleadings that violate either Federal Rule of Procedure 8(a)(2) 4 or Rule 10(b). 5 Weiland v.

Palm Beach Cnty. Sheriff’s Office, 792 F.3d 1313, 1320 (11th Cir. 2015). The Eleventh Circuit

has identified “four rough types” of shotgun pleadings: (1) “a complaint containing multiple counts

where each count adopts the allegations of all preceding counts;” (2) a complaint that contains

“conclusory, vague, and immaterial facts not obviously connected to any particular cause of

action;” (3) a complaint that fails to “separat[e] into a different count each cause of action or claim

for relief;” and (4) a complaint that “assert[s] multiple claims against multiple defendants without

specifying which of the defendants are responsible for which acts or omissions, or which of the

defendants the claim is brought against.” Id. at 1321–23. “The unifying characteristic of all types

of shotgun pleadings is that they fail to one degree or another, and in one way or another, to give

the defendants adequate notice of the claims against them and the grounds upon which each claim

rests.” Id. at 1323.

        Here, Plaintiff’s Amended Complaint shares many characteristics of a shotgun pleading.

Specifically, Plaintiff’s Amended Complaint does not clearly state each cause of action, does not

separate each claim into separate counts, and does not explicitly provide the exact legal basis for

each claim. 6 However, after a careful review of the pleadings, the Court finds that the Amended


4
  Rule 8(a)(2) requires a complaint to include “a short and plain statement of the claim showing that the
pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).
5
  Rule 10(b) requires a party to “state its claims or defenses in numbered paragraphs, each limited as far as
practicable to a single set of circumstances. A later pleading may refer by number to a paragraph in an
earlier pleading. If doing so would promote clarity, each claim founded on a separate transaction or
occurrence—and each defense other than a denial—must be stated in a separate count or defense.” Fed. R.
Civ. P. 10(b).
6
  Defendants also point out that Plaintiff did not specify whether he was asserting claims against Defendants
in their individual capacities, or their official capacities, or both. (Doc. 10-1, pp. 15–16.) Though
preferable, “plaintiffs are not required to designate with specific words in the pleadings that they are
bringing a claim against defendants in their individual or official capacities, or both.” Young Apartments,
Inc. v. Town of Jupiter, 529 F.3d 1027, 1047 (11th Cir. 2008). “When it is not clear in which capacity the
defendants are sued, the course of proceedings typically indicates the nature of the liability sought to be


                                                     11
 Case 4:20-cv-00120-RSB-BKE Document 15 Filed 05/28/21 Page 12 of 21




Complaint is informative enough to permit a determination of the grounds for dismissal that have

been presented by Defendants. Moreover, if the Court abstained from addressing Defendants’

Motion to Dismiss and required Plaintiff to first file a second Amended Complaint to re-plead his

claims, a third round of dismissal motions would likely occur, leading to a waste of the parties’—

and the Court’s—resources. Thus, the Court proceeds to address the arguments Defendants

presented in their Motion to Dismiss. However, following the issuance of this Order, Plaintiff

must file a comprehensive operative complaint, the details of which are set forth in the Conclusion

section, infra.

III.    Claims against Defendants in their Official Capacities

        A.        Eleventh Amendment Immunity

        Defendants argue that they are entitled to Eleventh Amendment immunity with regard to

claims asserted against them in their official capacities. (Doc. 10-1, pp. 5–8.) “The Eleventh

Amendment insulates a state from suit brought by individuals in federal court unless the state either

consents to suit or waives its Eleventh Amendment immunity.” Stevens v. Gay, 864 F.2d 113,

114 (11th Cir. 1989) (footnote omitted). “It is also well-settled that Eleventh Amendment

immunity bars suits brought in federal court . . . when an ‘arm of the State’ is sued.” Manders v.

Lee, 338 F.3d 1304, 1308 (11th Cir. 2003). “Whether a defendant is an ‘arm of the state’ must be

assessed in light of the particular function in which the defendant was engaged when taking the

actions out of which liability is asserted to arise.” Id. To make this determination, the Eleventh



imposed.” Id. Here, it appears from the face of the Amended Complaint that Plaintiff intended to sue
Defendants in their official and individual capacities as Plaintiff seeks punitive damages against each
Defendant, included Defendant McDuffie’s title in the Amended Complaint’s caption, and stated that
Defendant McDuffie “is liable in his official capacity as Sheriff,” (doc. 9, p. 3). See Young Apartments,
Inc., 529 F.3d at 1047–48 (observing that a request for punitive damages indicates an intent to sue
government officials in their individual capacities and that the inclusion of an officer’s title in a complaint’s
caption suggests an intent to sue that officer in his official capacity).



                                                       12
 Case 4:20-cv-00120-RSB-BKE Document 15 Filed 05/28/21 Page 13 of 21




Circuit uses four factors: “(1) how state law defines the entity; (2) what degree of control the State

maintains over the entity; (3) where the entity derives its funds; and (4) who is responsible for

judgments against the entity.” Id. at 1309. Using this four-factor test, the Eleventh Circuit ruled

in Manders that Georgia sheriffs are arms of the state when establishing use of force policies at

jails and training and disciplining their deputies in those policies. Id. at 1328–29.

       Since Manders was decided in 2003, the relevant Georgia law remains essentially
       unchanged. Indeed, it is now “insurmountable” that Georgia sheriffs act as arms of
       the state—not as county officials . . . . In sum, Manders and its progeny dictate that
       where a sheriff and his deputies are performing their official and authorized duties
       as state actors—i.e. engaged in general law enforcement functions or making arrests
       pursuant to state law—they are entitled to Eleventh Amendment immunity from a
       [Section] 1983 claim for money damages or other retrospective relief brought
       against them in their official capacities.

Frederick v. Brown, No. 1:13-cv-176, 2015 WL 4756765, at *14 (S.D. Ga. Aug. 10, 2015)

(citations omitted). Furthermore, because deputies, in their official capacities, are “employees of

the sheriff,” they are “entitled to Eleventh Amendment immunity” under appropriate

circumstances as well. Scruggs v. Lee, 256 F. App’x 229, 232 (11th Cir. 2007) (citing Manders,

338 F.3d at 1311). Thus, the issue for the Court is whether Defendants were performing their

official and authorized duties as state actors at the time of the at-issue incident.

       Here, Plaintiff alleges that Defendant Morris committed a “wrongful assault and battery”

and used “excessive force” while “illegally arrest[ing]” him, (doc. 9, p. 2; doc. 11, p. 3), and that

Defendant McDuffie “has a policy which authorizes the use of force without legal cause;” “failed

to make his deputies accountable for wrongful conduct;” and “hired and retained [Defendant

Morris] with actual knowledge of his repeated misconduct involving the deprivation of civil rights

while acting as a law enforcement officer.” (Doc. 9, p. 3.) Thus, the functions at issue are a sheriff

deputy’s arrest of a suspect, a sheriff deputy’s use of force while arresting a suspect, a sheriff’s

use of force policy, and a sheriff’s supervision, discipline, and retainment of one of his deputies.



                                                  13
 Case 4:20-cv-00120-RSB-BKE Document 15 Filed 05/28/21 Page 14 of 21




Courts in the Eleventh Circuit have consistently held that a Georgia sheriff and his deputies are

arms of the state when undertaking these functions. See Pellitteri v. Prine, 776 F.3d 777, 779 (11th

Cir. 2015) (finding that a sheriff functioned as an arm of the state when he “exercis[ed] his power

to hire and fire the deputies that enforce the laws of Georgia on his behalf”); Gray v. Royal, 181

F. Supp. 3d 1238, 1247 (S.D. Ga. 2016) (“[The Sheriff] was . . . acting as an ‘arm of the state’

when he made employment decisions, including the decision to retain Williams as a deputy sheriff

. . . .”); Townsend v. Coffee County, 854 F. Supp. 2d 1345, 1352 (S.D. Ga. 2011) (“Investigatory

stops and arrests fall squarely within the traditional law-enforcement responsibilities of a sheriff

and his deputies. . . . [Therefore, the sheriff’s deputy] is entitled to Eleventh Amendment

immunity . . . .”); Temple v. McIntosh County, No. 2:18-CV-91, 2019 WL 287482, at *4 n.9 (S.D.

Ga. Jan. 22, 2019) (“If the Eleventh Circuit found that the sheriff in Manders was an arm of the

state based on the factors described above for use of force policy in a jail, then it stands to reason

that Sheriff Jessup in this case is an arm of the State for any alleged policy decisions or discipline

for his deputies regarding excessive force in arrests.”); Moon v. Rockdale County, 188 F. Supp.

3d 1369, 1379 (N.D. Ga. 2016) (finding that a sheriff who performed the “law enforcement

functions” of “hiring deputies to enforce criminal laws” and “providing policies, training and

supervision for such officers” acted as an “arm of the state for Eleventh Amendment purposes”);

Lewis v. Wilcox, No. 3:06-CV-29 (CDL), 2007 WL 3102189, at *9 (M.D. Ga. Oct. 23, 2007)

(“Defendant Chapman was acting as an ‘arm of the state’ when promulgating use-of-force and

seizure policies in the context of ordinary law enforcement.”). The Court agrees with the analyses

contained in these cases, and Plaintiff has not presented any facts or argument to distinguish the

case at hand from those addressed by this line of binding and persuasive authority. Therefore, the

Manders factors weigh heavily and clearly in favor of Defendants, and the Court need not repeat




                                                 14
    Case 4:20-cv-00120-RSB-BKE Document 15 Filed 05/28/21 Page 15 of 21




the Manders analysis here. Accordingly, the Court GRANTS Defendants’ Motion to Dismiss the

Section 1983 claims brought against Defendants in their official capacities.

        B.       Ante-Litem Notice

        Defendants also argue that any state law claims Plaintiff has asserted against them in their

official capacities are barred by Plaintiff’s failure to provide ante-litem notice. (Doc. 10-1, p. 12.)

Under Georgia law, “[a]ll claims against counties must be presented within 12 months after they

accrue or become payable or the same are barred, provided that minors or other persons laboring

under disabilities shall be allowed 12 months after the removal of the disability to present their

claims.” O.C.G.A. § 36-11-1. The “[f]ailure to present the County with formal written notice of

the claim within the 12-month statutory period, or to present the claim to the County by suing and

serving the County on the claim within that period, acts as a bar to the claim.” Warnell v. Unified

Gov’t of Athens-Clarke Cnty., 763 S.E.2d 284, 286 (Ga. Ct. App. 2014). Because a suit against a

sheriff in his official capacity is tantamount to a suit against the county, the requirement to provide

ante-litem notice “applies both to the counties and to the sheriffs, when sued in their official

capacities.” Moats v. Mendez, 824 S.E.2d 808, 815 (Ga. Ct. App. 2019) (quoting Davis v.

Morrison, 810 S.E.2d 649, 653 (Ga. Ct. App. 2018)); see also, e.g., Columbia County v. Branton,

695 S.E.2d 674, 677 n.2 (Ga. Ct. App. 2010) (“Sheriff Whittle was sued only in his official

capacity. That is tantamount to a suit against the county. Thus, the claims against Sheriff Whittle

are not sustainable without the ante-litem notice.”), overruled on other grounds by Harrison v.

McAfee, 788 S.E.2d 872 (Ga. Ct. App. 2016). 7 To satisfy the ante-litem notice requirement, a

plaintiff must present “formal written notice of the claim.” Warnell, 763 S.E.2d at 286.


7
  The requirement, however, does not apply to claims made against governmental officers or agents in their
individual capacities. See Strickland v. Wilson, 421 S.E.2d 94, 96–97 (Ga. Ct. App. 1992) (“Where . . . a
party seeks a money judgment holding a governmental officer or agent personally liable albeit for actions
in his official capacity, that is a suit against the individual and not the government . . . . [Thus,] Plaintiffs


                                                       15
 Case 4:20-cv-00120-RSB-BKE Document 15 Filed 05/28/21 Page 16 of 21




        Here, the incident giving rise to this case occurred on June 2, 2018, (doc. 9, p. 2), and

Plaintiff filed his original Complaint almost two years later, on June 1, 2020, (doc. 1). Thus, the

one-year period to provide ante-litem notice expired well before Plaintiff filed this suit. Plaintiff,

however, has never claimed—in his pleadings or his Response to the Motion to Dismiss—that he

ever sent an ante-litem notice to Defendants. Accordingly, the Court GRANTS Defendants’

Motion to Dismiss any state law claims brought against Defendants in their official capacities

based on Plaintiff’s failure to comply with Georgia’s ante-litem notice requirements.

        C.      Sovereign Immunity

        Even if the Court found that Plaintiff provided timely and sufficient notice to Defendants

in accordance with O.C.G.A. § 36-11-1, Plaintiff’s state law claims against Defendants in their

official capacities would still be barred by sovereign immunity. In Georgia, “[s]uits against public

employees in their official capacities are in reality suits against the state and, therefore, involve

sovereign immunity.” Cameron v. Lang, 549 S.E.2d 341, 346 (Ga. 2001) (quotation omitted).

“[S]overeign immunity . . . protects all levels of governments from legal action unless they have

waived their immunity from suit.” Id. Sovereign immunity extends “to the state and all of its

departments and agencies,” including counties. Ga. Const. art. I, § II, para. IX(e); see also Gilbert

v. Richardson, 452 S.E.2d 476, 479 (Ga. 1994) (“[W]e hold the . . . extension of sovereign

immunity to ‘the state and its departments and agencies’ must also apply to the counties.”) (quoting

Ga. Const. art. I, § II, para. IX(e)). Sovereign immunity “is not an affirmative defense . . . that

must be established by the party seeking its protection. Instead, immunity from suit is a privilege

that is subject to waiver by the State, and the waiver must be established by the party seeking to

benefit from the waiver.” Spalding County v. Blanchard, 620 S.E.2d 659, 660 (Ga. Ct. App. 2005)


were not compelled, by O.C.G.A. § 36-11-1, to notify [the sheriff] of the suit in advance of filing it against
him.”).


                                                     16
    Case 4:20-cv-00120-RSB-BKE Document 15 Filed 05/28/21 Page 17 of 21




(internal quotations omitted). Furthermore, “[b]ecause suits against county officials in their

official capacities are in reality suits against the county,” county officials, including sheriffs and

their deputies, sued in their official capacities are entitled to sovereign immunity. McDaniel v.

Yearwood, No. 2:11-CV-00165-RWS, 2012 WL 526078, at *12 (N.D. Ga. Feb. 16, 2012) (citing

Nichols v. Prather, 650 S.E.2d 380, 385 (Ga. Ct. App. 2007)); see also Ratliff v. McDonald, 756

S.E.2d 569, 573–74 (Ga. Ct. App. 2014) (ruling that sheriffs and their deputies sued in their official

capacities are entitled to the protection of sovereign immunity in the absence of waiver).

        Here, Plaintiff’s state law claims against Defendants in their official capacities are

tantamount to claims against Effingham County, and therefore, Defendants are entitled to

sovereign immunity. 8 See, e.g., Conway v. Jones, 836 S.E.2d 538, 540 (Ga. Ct. App. 2019) (“As

a general rule, counties enjoy sovereign immunity. . . . And county officers sued in their official

capacities—since a suit against a county officer in [his] official capacity is a suit against the county

itself—enjoy the same sovereign immunity.”) (omission and alteration in original) (quotation

omitted). Thus, Plaintiff has the burden to establish a waiver of sovereign immunity. However,

he failed to carry this burden. Plaintiff does not raise any facts in his Amended Complaint

indicating that sovereign immunity does not protect Defendants, nor does he allege that Defendants

waived sovereign immunity, and he failed to even argue in his Response that sovereign immunity

does not protect Defendants or that they waived such protection. Therefore, Plaintiff failed to


8
    The determination that Defendants are county officials entitled to assert the county’s privilege of
sovereign immunity has no impact on Defendants’ status as arms of the state for purposes of Plaintiff’s
Section 1983 claims and Eleventh Amendment immunity. See Lill v. Deal, No. 2:12-cv-175, 2014 WL
3697356, at *7 n.11 (S.D. Ga. July 23, 2014) (“The Court notes that for purposes of Plaintiff’s [state law]
claim, Sheriff Jessup in his official capacity is a county official ‘entitled to assert the county’s defense of
sovereign immunity.’ This is true notwithstanding the Court’s determination that he is an ‘arm of the state’
for purposes of Plaintiff’s [Section] 1983 claim.”) (internal citations omitted); McDaniel, 2012 WL 526078,
at *12 (“[W]hile Sheriffs, under certain circumstances, may be characterized as state actors for purposes of
liability under Section 1983, for purposes of liability under state law, sheriffs are officials of the county.”)
(citing Nichols, 650 S.E.2d at 384).


                                                      17
 Case 4:20-cv-00120-RSB-BKE Document 15 Filed 05/28/21 Page 18 of 21




carry his burden to establish that Defendants waived sovereign immunity. Accordingly, sovereign

immunity is an alternative basis by which Plaintiff’s state law claims against Defendants in their

official capacities must be dismissed.

IV.    State Law Claims against Defendant McDuffie in his Individual Capacity

       Defendants also argue that any state law claims Plaintiff brings against Defendant

McDuffie in his individual capacity are barred by official—or “qualified”—immunity. (Doc. 10-

1, pp. 8–10.) In Georgia, “[t]he doctrine of official immunity . . . offers public officers and

employees limited protection from suit in their personal capacity.” Cameron, 549 S.E.2d at 344;

see also Crosby v. Johnson, 779 S.E.2d 446, 450 (Ga. Ct. App. 2015) (“When a county official is

sued in his individual capacity, the doctrine of official immunity . . . is implicated.”). Under the

doctrine, state officers and employees “are immune from individual liability for discretionary acts

undertaken in the course of their duties and performed without wil[l]fulness, malice, or

corruption.” Reed v. DeKalb County, 589 S.E.2d 584, 587 (Ga. Ct. App. 2003). In the context of

official immunity, “actual malice means a deliberate intention to do a wrongful act.” Adams v.

Hazelwood, 520 S.E.2d 896, 898 (Ga. 1999). “Actual malice requires more than harboring bad

feelings about another. . . . [The] presence [of ill will] alone cannot pierce official immunity;

rather, ill will must also be combined with the intent to do something wrongful or illegal.” Id.

Evidence that shows “an intent to do the act purportedly resulting in the claimed injury” does not

suffice. Marshall v. Browning, 712 S.E.2d 71, 74 (Ga. Ct. App. 2011). “Nor does actual malice

encompass merely ‘the reckless disregard for the rights and safety of others.’” Gates v. Khokhar,

884 F.3d 1290, 1304 (11th Cir. 2018) (quoting West v. David, 767 F.3d 1063, 1073 (11th Cir.

2014)). Instead, the record must show a defendant’s “intent to cause the harm suffered by the

plaintiffs.” Murphy v. Bajjani, 647 S.E.2d 54, 60 (Ga. 2007).




                                                18
 Case 4:20-cv-00120-RSB-BKE Document 15 Filed 05/28/21 Page 19 of 21




        Here, Plaintiff alleges that Defendant McDuffie “has a policy which authorizes the use of

force without legal cause;” “failed to make his deputies accountable for wrongful conduct;” and

“hired and retained [Defendant Morris] with actual knowledge of his repeated misconduct

involving the deprivation of civil rights while acting as a law enforcement officer.” (Doc. 9, p. 3.)

The acts of hiring, retaining, instructing, training, and supervising sheriff deputies as well as

establishing use-of-force policies are discretionary functions rather than ministerial, proprietary,

or administratively routine functions. See Harvey v. Nichols, 581 S.E.2d 272, 276 (Ga. Ct. App.

2003) (finding that a sheriff’s responsibilities to oversee the operation of a jail, supervise the jail’s

employees and officers, and establish policies and procedures were discretionary functions);

Russell v. Barrett, 673 S.E.2d 623, 629 (Ga. Ct. App. 2009) (finding that a sheriff’s responsibility

to “instruct, train, and supervise” deputies is a “discretionary governmental function”); Jackson v.

Payne, 757 S.E.2d 164, 166 (Ga. Ct. App. 2014) (“[T]he operation of a police department,

including the degree of training and supervision to be provided its officers, is a discretionary

governmental function as opposed to a ministerial, proprietary, or administratively routine

function.”); Carter v. Glenn, 548 S.E.2d 110, 113 (Ga. Ct. App. 2001) (“[T]he act of establishing

a policy in the first place is discretionary . . . .”).

        Plaintiff argues that official immunity does not bar any claims against Defendant McDuffie

because he “alleged that the Defendant acted with actual malice with an intent to cause harm.”

(Doc. 11, p. 4.) While Plaintiff alleged in his Amended Complaint that Defendant Morris acted

“with actual malice toward [him],” Plaintiff does not allege any facts in his Amended Complaint

that support a plausible claim that Defendant McDuffie acted with actual malice. Plaintiff does

not allege that Defendant McDuffie had any personal involvement in his arrest or that Defendant

McDuffie even knew of the arrest when it occurred. (See doc. 9.) Furthermore, an allegation that




                                                      19
    Case 4:20-cv-00120-RSB-BKE Document 15 Filed 05/28/21 Page 20 of 21




Defendant McDuffie is responsible for Defendant Morris’s conduct does not amount to an

allegation of actual malice or intent to harm. See, e.g., Guerra v. Rockdale County, 420 F. Supp.

3d 1327, 1344 (N.D. Ga. 2019) (“An allegation that Defendant Levett is somehow vicariously

liable for his deputies’ conduct because of his position certainly does not allege actual malice or

intent to harm.”). Accordingly, the Court GRANTS Defendants’ Motion to Dismiss any state law

claims brought against Defendant McDuffie in his individual capacity.

                                              CONCLUSION

        For the reasons set forth above, the Court DENIES AS MOOT Defendants’ Motion to

Dismiss the original complaint. (Doc. 4.) The Court GRANTS in part and DENIES in part

Defendants’ Motion to Dismiss Plaintiff’s Amended Complaint. (Doc. 10.) Specifically, the Court

DISMISSES all state law claims against Defendant McDuffie in his individual capacity as well

as all state law claims and all federal law claims against either of the Defendants in their official

capacities. Thus, the only plausible claims that remain pending before the Court would be state

law claims asserted against Defendant Morris in his individual capacity and any federal law claims

asserted against either Defendant in his individual capacity. Unfortunately, given Plaintiff’s

inartful pleading, what remains of the Amended Complaint at this point is, at best, a shotgun

pleading. Accordingly, the Court ORDERS Plaintiff to file, within SEVEN (7) DAYS of this

Order, a comprehensive operative complaint entitled “Plaintiff’s Second Amended Complaint.”

Therein, Plaintiff shall: (1) identify—using separate numbered counts—the specific cause(s) of

action which he intended to assert in his Amended Complaint and which remain(s) viable in light

of the Court’s analysis and dismissal, above; 9 and (2) identify the specific constitutional

amendment(s), if any, that Plaintiff contends were violated, being sure to specify which


9
  Accordingly, Plaintiff is not entitled to assert any claims against either Defendant in his official capacity,
nor any state law claims against Defendant McDuffie in his individual capacity.


                                                      20
 Case 4:20-cv-00120-RSB-BKE Document 15 Filed 05/28/21 Page 21 of 21




Defendant(s) Plaintiff contends violated each amendment and how he claims the Defendant(s)

violated the specified amendment. Plaintiff SHALL NOT make any additions, modifications or

other amendments to his Amended Complaint other than those explicitly ordered herein. This is

not an opportunity for Plaintiff to assert new claims or to name new defendants. Defendants

SHALL file an answer or other responsive pleading within TWENTY-ONE (21) DAYS of

Plaintiff’s date of filing. Plaintiff is hereby advised that the failure to timely file this Second

Amended Complaint that comports with the instructions outlined herein may result in the dismissal

of his case.

        SO ORDERED, this 28th day of May, 2021.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                21
